Citation Nr: 0521917	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-19 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the amount of $2,000.00, following a partial 
waiver of $6,484.00 from the original overpayment amount of 
$8,484.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from March 1970 
to March 1974, and from April 1974 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the decisions made by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) of the St. Petersburg, Florida, Regional Office 
(RO).  In an August 2002 decision on waiver, the Committee 
denied the veteran's request for a waiver of the recovery on 
an overpayment of VA disability compensation benefits in the 
amount of $8,484.00.  The veteran perfected an appeal of that 
decision.  In October 2003, the Committee issued a 
supplemental statement of the case that granted a partial 
waiver of $6,484.00 from the original overpayment of 
$8,484.00.  Given that this was less than a total waiver, the 
veteran has continued his appeal as to remaining balance of 
the overpayment, in the amount of $2,000.00.  

In May 2005, the veteran appeared at a travel Board hearing 
conducted by the undersigned at the RO.  The transcript of 
that hearing has been associated with the claims file, and 
the case is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In a July 2000 rating decision, the veteran was awarded 
VA disability compensation benefits based upon a temporary 
100 percent rating for his service-connected osteoarthritis 
status post total left knee replacement.  The veteran was 
notified that the temporary 100 percent award would be paid 
for a 13 month period, effective through July 30, 2001, at 
which time the rating for his service-connected left knee 
disability would be reduced to a 30 percent rating.  The 
veteran was further notified that because of the reduction, 
he would be paid based upon his reduced combined rating of 60 
percent, effective August 1, 2001.  

3.  Between August 1, 2001 and February 4, 2002, the veteran 
was in receipt of VA disability compensation benefits based 
upon a temporary 100 percent rate, during which time he was 
only entitled to receive VA disability compensation benefits 
at a 60 percent rate.  

4.  The veteran was overpaid $8,484.00 in disability 
compensation benefits, based upon VA's failure to timely 
reduce his temporary 100 percent total rating award, and the 
veteran's failure to timely notify VA of his receipt of 
benefits to which he was not entitled.  

5.  In an October 2003 waiver decision, the veteran's 
disability compensation overpayment was reduced to $2,000.00, 
based upon a partial waiver of overpayment in the amount of 
$6,484.00.  

6.  There was no fraud, misrepresentation or bad faith on the 
part of the veteran.

7.  The veteran was at fault in the creation of the 
overpayment of disability compensation benefits, which 
resulted from the retroactive reduction of his award, by 
failing to promptly report his receipt of disability 
compensation benefits to which he was not entitled.

8.  VA was not without fault in the creation of the 
overpayment because of its failure to timely reduce the 
veteran's temporary 100 percent disability award.  The 
failure of the Government to insist upon its right to 
repayment of the remaining overpayment indebtedness not 
previously waived would result in unjust enrichment of the 
veteran, inasmuch as he accepted benefits to which he was not 
entitled, based on his combined disability rating.

9.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, was and is sufficient 
to permit repayment of the reduced amount of the overpayment 
indebtedness of $2,000.00 without resulting in excessive 
financial difficulty, and the collection of that indebtedness 
did not defeat the purpose of the VA disability compensation 
benefit program, and would not otherwise be inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of VA disability compensation 
benefits in the reduced amount of $2,000, would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities to provide evidence in 
support of his claim, including current financial information 
showing that the collection of the reduced overpayment did or 
would impose an undue hardship upon him.  Further development 
and further expending of VA's resources is not warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in the reduced 
amount of $2,000.  The Committee found that the collection of 
the reduced overpayment from the appellant would not be 
against the principles or equity and good conscience.  See 
38 C.F.R. § 1.965 (2004).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  In June 
2000, service connection was in effect for several 
disabilities, including osteoarthritis of the left knee, 
evaluated as 20 percent disabling, effective from May 1990.  
The veteran's combined disability rating for all of his 
disabilities was 50 percent from May 1990.  

In June 2000, the veteran filed a claim for a temporary 100 
percent rating based upon a total knee replacement of his 
service-connected left knee.  He also filed for an increased 
disability rating for that disability.  

In a July 2000 rating decision, the veteran was awarded VA 
disability compensation benefits based upon a temporary 100 
percent rating for his service-connected osteoarthritis 
status post total left knee replacement.  The veteran was 
notified that the temporary 100 percent award would be paid 
for a 13 month period, effective through July 30, 2001, at 
which time the rating for his service-connected left knee 
disability would be reduced to a 30 percent rating.  The 
veteran was further notified that because of the reduction, 
he would be paid based upon a combined rating of 60 percent, 
effective August 1, 2001.  

On July 31, 2001, the veteran called the RO and asked if he 
would be scheduled for a future examination.  An examination 
was scheduled in October 2001.  

On February 4, 2002, the RO determined that the veteran had 
been erroneously paid VA disability compensation benefits 
based upon a temporary 100 percent rate from August 1, 2001, 
during which time he was only entitled to receive VA 
disability compensation benefits at a 60 percent rate.  

In a February 16, 2002, letter, the veteran was notified by 
VA Debt Management Center that a debt to VA had been created 
in the amount of $8,484.00 because the veteran had been 
overpaid disability compensation benefits in that amount 
between August 1, 2001 and February 4, 2002.  This 
represented the difference between what he should have been 
paid under a 60 percent combined rating versus what he was 
actually paid based upon a temporary 100 percent rating.  

In March 2002, the veteran requested a waiver of the 
overpayment.  Pursuant to that request, the veteran submitted 
a financial status report (FSR), wherein he reported that he 
was married with one minor dependent, and had been employed 
by VA since October 1992.  He reported his bi-weekly salary 
to be $1,290, but after deductions, his bi-weekly salary was 
$797, while his monthly pension, compensation or other income 
benefits were $1,140, for a total monthly net income of 
$2,734.  His monthly expenses were listed as less than 
$2,200.  The veteran did not report any income for his 
spouse, indicating that those figures were not available at 
that time.  He reported $4,000 worth of secondary debts, and 
indicated that he was not in arrears on any such debts.  

In an October 2003 waiver decision, the veteran's disability 
compensation overpayment was reduced to $2,000.00, based upon 
a partial waiver of overpayment in the amount of $6,484.00.  

The record indicates that the reduced overpayment of $2,000 
was eventually recouped by VA through the partial withholding 
of his VA disability compensation benefits.  

The veteran appeared at a travel Board hearing before the 
Board in May 2005.  At the hearing, he testified that he had 
no idea that he was being paid additional disability benefits 
to which he was not entitled, because he was lead to believe 
by VA personnel that such benefits would continue until his 
daughter turned eighteen, and because he received his VA 
benefits through automatic deposits.  He argued that the 
$2,000 overpayment that had been recouped from him should be 
returned since he was not at fault in its creation, and the 
withholding of that amount created an undue hardship.  

Analysis

The appellant requests a waiver of the recovery of the 
remainder of the overpayment of VA disability compensation 
benefits in the reduced amount of $2,000, following a partial 
waiver by the Committee of $6,484.00.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that in its 
August 2002 waiver decision, the Committee determined that 
there was no indication of fraud, misrepresentation, or bad 
faith on the part of the appellant in this case.  

The Board agrees with that preliminary finding.  Therefore, 
there is no statutory bar to waiver of recovery of the 
overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
remaining indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The 
following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The veteran contends that the principles of equity and good 
conscience would support his request for a waiver, since 
according to him, he was not at fault in the creation of the 
overpayment and its collection would impose an undue 
hardship.  In general, he argues that he was not at fault 
because it was VA's responsibility to reduce his temporary 
100 percent rating in a timely manner, and he should not be 
held responsible for VA's mistake.  He also contends that 
VA's insistence in keeping the overpayment that had been 
recouped from him would impose an undue hardship upon his 
family and him, particularly considering the severity of his 
physical disability.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
alleges that he was not at fault because he was lead to 
believe by VA personnel that he would be receiving disability 
compensation at the 100 percent rate until his daughter 
turned eighteen, and that he had no reason to believe 
otherwise.  

The evidence does not support this allegation.  The evidence 
of record demonstrates that when he applied for the 100 
percent rating in June 2000, the veteran was fully aware that 
it was only to have been a temporary award.  Moreover, when 
the award was granted, the veteran was informed in writing by 
VA that the 100 percent disability award would be temporary, 
and that it would cease effective August 1, 2001.  In terms 
of the veteran's experience, the record also demonstrates 
that the veteran was very familiar with the VA benefits 
system.  Significantly, he had been in receipt of VA 
disability compensation benefits since 1990, had worked for 
VA since 1992, and had served as a past Commander of a 
veteran's service organization.  In terms of the veteran's 
fault, the Board finds that the veteran knew, or should have 
known, that he was receiving a benefit payment for an 
extended period that he was no longer entitled to receive.  
After consideration of the record, the Board concurs with the 
Committee that the veteran was at fault in the creation of 
the overpayment. 

The Board also concurs with the finding of the Committee that 
VA shared in the fault for the creation of the overpayment by 
the failure to timely discontinue the payment of the 
temporary award of compensation benefits when it was no 
longer warranted.  The Board also finds, however, that any 
concession that should be made to the veteran based upon VA's 
shared fault has been more than adequately provided in the 
granting of a substantial waiver of the overpayment.  In 
terms of a comparison of fault, at best the VA and the 
veteran were equally responsible, since such a mistake 
requires both a culpable benefactor and a culpable recipient.  
Thus, with regard to the balancing of faults between the 
veteran and VA, at best, the fault in the creation of the 
debt is shared equally.  The substantial waiver that the 
veteran has been granted, however, represents far more than 
half of the overpayment in question.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  VA 
disability compensation benefits are intended to provide a 
monetary replacement for wages lost because of a service-
connected disability.  Recovery of those amounts to which the 
veteran was not entitled would not defeat the purpose of the 
benefit, because that amount, by definition, exceeds the 
proper amount of replaced wages.  

On the other hand, failure of the Government to insist upon 
its right to repayment of the remaining debt not previously 
waived would result in his unjust enrichment at the expense 
of the Government.  In fact, the Board finds this to be the 
most compelling reason to insist upon the repayment of the 
reduced overpayment in question.  The veteran has received a 
considerable monetary benefit to which he was not entitled.  
To forego collection of at least a part of that excessive 
benefit would unjustly enrich the veteran.

The veteran in this case did not, according to the available 
record, change his position due to his detriment and as a 
result of the award of compensation.

Finally, given that the reduced overpayment of $2,000.00 has 
already been recouped by VA, the Board must analyze whether 
recovery of the reduced overpayment from the veteran resulted 
in undue financial hardship.  In the FSR submitted in April 
2002, there was shown a sizeable positive monthly balance 
after payment of monthly expenses.  Significantly, this FSR 
did not include income that could be contributed by the 
veteran's spouse towards monthly expenses, while it 
ostensibly showed their combined expenses.  The existence of 
a monthly surplus demonstrates that the veteran had liquid 
assets available that were able to cover the repayment of his 
total remaining indebtedness over time.  Based upon an 
overview of the available financial evidence, it appears that 
the veteran was able to conservatively afford a monthly 
payment of at least $200 and was still able to afford all 
other quoted expenses for necessities.  In fact, the veteran 
has not presented any evidence that would compel the Board to 
find that he or his family had to forego any of the basic 
necessities of life based upon the repayment of the reduced 
overpayment amount of $2,000.00.  Significantly, he was able 
to keep over three times that amount in disability benefits 
to which he was not entitled.  

Essentially, the veteran is expected to accord a debt to VA 
the same regard given to any other debt.  The Board is 
cognizant of the veteran's contentions regarding the impact 
of his disabilities on his ability to repay the reduced 
indebtedness.  There is no evidence, however, that he was 
forced to endure a lack of food, clothing, warmth, or shelter 
as a result of the collection of the debt.  Thus, there is no 
indication that recovery of the overpayment caused or would 
cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the remainder of the overpayment at issue 
not previously waived would be unfair, unconscionable, or 
unjust.  This is so particularly since the veteran continued 
to accept VA disability benefits when he was not entitled to 
them.  Moreover, in light of the fact that the veteran has 
been allowed to retain such a sizeable amount of the 
disability overpayment, the unjust enrichment of the veteran 
must be accorded significantly greater weight than other 
elements in this analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's disability 
compensation overpayment indebtedness in the reduced amount 
of $2,000.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the RO is affirmed, and 
the veteran's request for an additional waiver over that 
which has already been accorded to him, is denied. 


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
disability compensation benefits, in the calculated reduced 
amount of $2,000.00, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


